        Case 1:20-cv-08226-KPF Document 25 Filed 12/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARIEL ABITTAN,

                           Plaintiff,

                    -v.-                              20 Civ. 8226 (KPF)

EXPERIAN INFORMATION                           ORDER OF DISCONTINUANCE
SOLUTIONS., INC., and AMERICAN
EXPRESS NATIONAL BANK,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated December 15, 2020, the parties reported to the Court that

they have reached a settlement in this case as to Defendant American Express

National Bank. (Dkt. #24). Accordingly, it is hereby:

      ORDERED that this action be conditionally discontinued without

prejudice and without costs as to Defendant American Express National Bank;

provided, however, that within sixty (60) days of the date of this Order, the

parties may submit to the Court their own Stipulation of Settlement and

Dismissal for the Court to So Order. Otherwise, within such time Plaintiff may

apply by letter for restoration of the action to the active calendar of this Court

in the event that the settlement is not consummated. Upon such application

for reinstatement, the parties shall continue to be subject to the Court’s

jurisdiction, the Court shall promptly reinstate the action to its active docket,

and the parties shall be directed to appear before the Court, without the

necessity of additional process, on a date within ten (10) days of the

application, to schedule remaining pretrial proceedings and/or dispositive
        Case 1:20-cv-08226-KPF Document 25 Filed 12/16/20 Page 2 of 2




motions, as appropriate. This Order shall be deemed a final discontinuance of

the action with prejudice as to Defendant American Express National Bank in

the event that Plaintiff has not requested restoration of the case to the active

calendar within such 60-day period.

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case as to Defendant American Express

National Bank.

      SO ORDERED.

Dated: December 16, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
